DETAILED ACTION
Status of Claims
	Claims 9-12, 14 and 16-17 are pending.
	Claims 1-8, 13 and 15 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All rejections from the previous Office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 110219030), in view of Liu et al. (CN 111992720) and in view of Maloney et al. (US 2014/0001052).
Regarding claim 9, Li discloses a method for treating a substrate (= a method comprising), comprising:
Providing a substrate made of magnesium (page 2) (= providing a substrate made of magnesium or magnesium alloy);
Immersing the substrate as an anode into an electrolyte comprising a silicate (e.g. sodium silicate) (page 1), a fluoride (e.g. potassium fluoride) (page 2), an alkali metal hydroxide (e.g. sodium hydroxide) (page 2), diethanolamine (= a pore modifier selected from at least one of triethanolamine and diethanolamine) (page 3) and water (= polar solvent) (page 3) (= immersing the substrate as an anode into an electrolyte which includes a silicate, a fluoride, an alkali metal hydroxide, a polar solvent, and a pore modifier selected from at least one of triethanolamine and diethanolamine);
And Oxidizing the substrate to form an oxide layer on the substrate, the oxide layer having a plurality of pores (page 2) (= oxidizing the substrate to form an oxide layer on the substrate, the oxide layer having a plurality of pores).
Li discloses a voltage window including 350-410 V which is close to the claimed range.  Li discloses an average thickness of 9 microns, which is close to the claimed range.  Li discloses an oxidizing time of 6 minutes (page 2) which is close to the claimed range. Li is silent in regards to the porosity of the oxide.
In the same or similar field of micro-arc oxidation of magnesium, Liu discloses the formation of an oxide layer wherein the porous metal is formed by micro-arc oxidation at a voltage range of 380-450 V, a processing time between 2 to 10 minutes, an aperture size of 0.1 to 30 microns and a resulting porosity of 10-50 %. Liu teaches that the thickness, aperture and porosity of the porous coating has a key influence to thermal conductivity and bonding strength (page 3).  Liu teaches that the porosity provides a channel for the introduction of subsequent liquid metal for example to obtain higher structure bond strength. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a porous oxide using a voltage window of 450-550 V, a duration of oxidizing for a period not less than 10 minutes and resulting with a porous oxide having a thickness ranging from 10 to 25 microns and a porosity ranging from 37-42 %, because Liu discloses producing a micro-arc oxidized magnesium substrate and controlling the thickness, porosity and pore aperture size to control the balance between thermal conductivity and bond strength.  It would have been obvious to modify the method parameters of Li in order to fine tune the micro-arc oxidized magnesium substrate. The ranges of Liu overlap the claimed ranges therefore a prima facie case of obviousness exists.  
Li and Liu fail to disclose a step of dyeing and sealing as claimed. 
In the same or similar field of electrolytic oxidization to magnesium substrates, Maloney discloses that after oxidation treatment, a substrate can be dyed with a solution and sealed to impart color into the porous structure [0017], [0025].  Maloney teaches that the sealing closes or reduces the size of the porous layer to help prevent corrosion and prevent dis-coloration and/or absorption of substances into the layer that may negatively impact the appearance of the layer [0036].  The designation of a ‘half-finished’ product does not further limit the claimed method.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising dyeing and sealing an oxide layer because Maloney teaches that porous oxide layers can be treated with dye and a sealing treatment for providing protected coloration.  
Regarding claim 10, Li discloses micro-arc oxidation (title). 
Regarding claim 11, Li discloses using 30A300V type bidirectional pulse power source with 2.2 A/dm2 which is close enough to the claimed range (2 A/dm2) that one of ordinary skill in the art would expect the same or similar predictable result.  
Regarding claim 12, Li discloses a temperature of 25 ºC (page 3). 
Regarding claim 14, Li discloses an average thickness of 9 microns which is close enough to the claimed range that one of ordinary skill in the art would expect the same or similar predictable result (page 3). Liu discloses an oxide with a thickness including 10-100 microns (page 3).  Regarding the white color, Maloney discloses that the oxide layer may be dyed therefore any dye color available would have been an obvious engineering design choice.
Regarding claim 16, Li discloses washing and drying the substrate (page 2). 
Regarding claim 17, Maloney discloses sealing the oxide layer at temperatures less than 100 ºC [0028]. Maloney discloses the use of nickel acetate [0028].

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered.  The remarks on pages 4-5 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are presented above as necessitated by amendment.
On page 4 the argument states that Li discloses a pulsed voltage (forward/reverse) and therefore does not disclose the claimed invention.  The Examiner respectfully disagrees with this analysis.  The Examiner acknowledges the pulsed voltage of Li, however, a pulsed voltage application is not excluded from the instant claims.  
Regarding the argument on page 5 stating that Li (‘874) discloses the triethanolamine for adjusting the pH and therefore does not disclose the claimed invention, the Examiner respectfully disagrees with this analysis.  The identification of the chemical compound as a pore modifier is not required.  Li (‘030) discloses the same chemical compound as claimed (i.e. diethanolamine).  The compositions of the electrolyte of Li (‘030) and the claimed invention are the same.  The cited reference Li (‘874) is currently not cited in the grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795